Citation Nr: 0838263	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  04-24 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and his daughter


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from December 1985 to March 
1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, 
which, inter alia, denied a total rating based on individual 
unemployability due to service-connected disabilities.  

A videoconference hearing was held in May 2006 before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.

In October 2006 and January 2008, the Board remanded the 
matter for additional evidentiary development and due process 
considerations.  A review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).  Neither the veteran nor his 
representative has argued otherwise.  


FINDINGS OF FACT

1.  Service connection is currently in effect for mood 
disorder due to chronic pain with depressive features, rated 
as 50 percent disabling; right femoral neuropathy associated 
with right inguinal hernia repair, rated as 30 percent 
disabling; nonspecific ligamentous strain of the left knee 
with bursitis, rated as 10 percent disabling; nonspecific 
ligamentous strain of the right knee with bursitis, rated as 
10 percent disabling; residuals of a right inguinal hernia 
repair, rated as 10 percent disabling; and a tender scar from 
hernia repair, rated as 10 percent disabling.  The veteran's 
combined disability rating is 80 percent.

2.  The veteran's service-connected disabilities are not 
shown to render him unable to secure or follow a 
substantially gainful occupation.


CONCLUSION OF LAW

The criteria for the assignment of a total rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b), as amended at 73 Fed. Reg. 23353-56 
(Apr. 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

The Board finds that the VCAA notification duty was satisfied 
in this case by letters sent to the veteran in September 
2003, June 2005, March 2006, November 2006, and February 
2008.  The September 2003, June 2005, November 2006, and 
February 2008 letters addressed the notice elements 
delineated in the revised 38 C.F.R. § 3.159, specifically 
including the information and evidence necessary to 
substantiate a claim of entitlement to a total rating based 
on individual unemployability due to service-connected 
disabilities.  In the March 2006, November 2006, and February 
2008 letters, the RO specifically addressed the additional 
Dingess elements, including the effective date provisions.  
Although all of these letters were not issued prior to the 
initial decision on the claim, the Board finds that any 
timing error is harmless because the RO subsequently 
reconsidered the veteran's claim, most recently in a July 
2008 Supplemental Statement of the Case.  Medrano v. 
Nicholson, 21 Vet. App. 165 (2007) (holding that a notice 
error may be cured by providing compliant notice, followed by 
a readjudication); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an Statement of the Case or Supplemental Statement of the 
Case, is sufficient to cure a timing defect).

Duty to Assist

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.

In this case, the RO has obtained the veteran's service 
medical records, and further received post-service VA and 
private clinical records, as well as records from the Social 
Security Administration.  He has also been afforded VA 
medical examinations in connection with his claim.  The 
veteran was also provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge.  Significantly, neither the veteran nor 
his representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  In fact, in a July 2008 
letter, the veteran indicated that he had no additional 
evidence to submit and asked that the Board proceed with 
consideration of his appeal as soon as possible.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Neither the veteran nor his 
representative has argued otherwise.  


Background

A review of the record shows that in August 2003, the veteran 
submitted an application for a total rating based on 
individual unemployability due to service-connected 
disabilities (VA Form 21-8940).  With respect to his 
educational history, the veteran indicated that he had 
completed two years of college.  With respect to his 
employment history, the veteran indicated that he had worked 
as an aviation technician for an aviation company from May 
1991 to May 2003.  He indicated that since that time, he had 
been too disabled to work.  When asked what service-connected 
disabilities prevented him from working, he stated "all."  
(The Board notes that at the time he filed his August 2003 
application for a total rating based on individual 
unemployability, the veteran's service-connected disabilities 
were as follows:  mood disorder due to chronic pain with 
depressive features; right femoral neuropathy associated with 
right inguinal hernia repair; right and left knee 
disabilities; residuals of a right inguinal hernia repair; 
and a tender scar from hernia repair).  

In support of the veteran's claim, the RO solicited 
information regarding the veteran's employment history from 
his employer.  In a September 2003 statement, the veteran's 
employer indicated that the veteran was still employed full 
time, although he had been off work since May 2003 due to a 
workers' compensation injury.  

In a September 2003 statement, the veteran acknowledged that 
he was currently out of work due to a back injury he had 
sustained on the job.  He indicated that as a result of his 
injury, he was now unemployable in his trade.  He indicated 
that "I have been told by reliable sources that with an 
injury to the back and prior surgery, it will be very 
difficult for me to find work of a physical nature."  The 
veteran also claimed entitlement to service connection for 
residuals of a low back injury.  (The Board notes that in an 
October 2006 decision, the Board denied service connection 
for residuals of a back injury, as well as neuropathy of the 
left leg, and memory loss).

In February 2004, the veteran submitted another VA Form 21-
8940, claiming that he had lost his career as an aircraft 
install master technician due to disability.  He indicated 
that he had been off work since May 2003 due to disability 
and had been fired in January 2004.  He had not tried to 
obtain other employment since being fired.  He indicated that 
he had completed three years of college and had an associates 
degree in aircraft mechanics and avionics.  He indicated that 
he had worked in that field from 1991 to 2004.  When asked 
what service-connected disabilities prevented him from 
working, he indicated that it was his service-connected right 
femoral neuropathy.  

Medical records associated with the record on appeal include 
the report of a March 2004 VA psychiatric examination in 
which the examiner noted that the veteran had been followed 
in the VA mental health clinic, where his most recent visits 
revealed diagnoses of bipolar disorder and a GAF of 55.  He 
noted that the major stressor in the veteran's life had been 
the recent loss of his job.  The examiner explained that the 
veteran had recently been fired from the aviation company 
where he had worked.  He noted that the veteran had sustained 
an on-the-job back injury and had been given six months to 
recover.  Because he was unable to return to work within that 
time frame, he was fired.  The veteran indicated that prior 
to being fired, he had not lost work due to psychiatric 
symptoms.  Examination showed appropriate affect and thought 
content.  The veteran's mood did not appear to be depressed 
and his speech was normal.  There was no evidence of any 
hallucinations, delusions, grandiosity, or other paranoia.  
His thought process was logical and memory was intact.  The 
examiner noted that the veteran was not currently employed 
and that his psychiatric disability was contributing to his 
unemployability.  However, he indicated that the veteran's 
psychiatric disability had not caused him to be unemployable 
in the past, nor did it render him unemployable currently.  

At a VA neurological examination in March 2004, after 
examining the veteran and reviewing the claims folder, the 
examiner indicated that the veteran exhibited slight weakness 
of right leg extension.  The examiner indicated that this was 
quite mild and did not have a great deal of debilitating 
effect on the veteran's daily activities.  

In March 2004, the veteran also underwent VA general medical 
examination in connection with his claim for a total rating 
based on individual unemployability due to service-connected 
disabilities.  On examination, the veteran reported that his 
service-connected bilateral knee disability was "not that 
bad at all."  He indicated that he wore no knee braces and 
took no medication for pain for his knees.  He indicated that 
his knees did not seem to hinder his ability to perform his 
work.  The examiner indicated that the veteran did not really 
have any limitations in walking or standing, although 
squatting sometimes hurt the veteran's knees.  X-ray studies 
of the knees were normal.  After examining the veteran and 
reviewing the claims folder, the examiner diagnosed lumbar 
disc disease with questionable right radiculopathy, and 
nonspecific ligamentous strain, bilateral knees.  In regards 
to employability, the examiner indicated that with respect to 
the veteran's service-connected bilateral knee and inguinal 
hernia disabilities, he could see no reasonable justification 
for any reason the veteran could not perform most types of 
employment.  If one were to consider the veteran's 
nonservice-connected back disability, the examiner indicated 
that the veteran could perform sedentary work, but that 
physical work would be completely unreasonable.  

Records from the Social Security Administration show that in 
a February 2005 decision, an Administrative Law Judge (ALJ) 
from the Social Security Administration concluded that the 
veteran had been disabled since May 2003 due to various 
conditions, including bipolar disorder, personality disorder, 
degenerative disc disease, status post lumbar fusion, failed 
back syndrome, and chronic pain syndrome.  Medical records 
from SSA include VA and private clinical records showing 
treatment for pain syndrome, depression, and low back pain 
with radiculopathy.  

Included in these records is an April 2004 psychological 
evaluation conducted in connection with his application for 
disability benefits.  On examination, the veteran reported 
that he was applying for disability benefits because of back 
problems.  He indicated that he had undergone back surgery 
and that there was a complication, which caused him to lose 
his job.  He indicated that he had psychological problems 
because of his pain, including feeling sorry for himself.  
The veteran reported that he was married and lived with his 
spouse and son.  He indicated that his hobby was his "custom 
Harley" and that he spent his days tinkering on his 
motorcycle, although he was not able to do much else due to 
back pain.  The examiner indicated that the veteran was 
appropriate, although he was somewhat flamboyant in his 
presentation, consistent with his histrionic personality 
disorder.  He was oriented to time, place, and person, and 
his speech was relevant, coherent, and goal directed.  There 
were no delusions or hallucinations.  The veteran's memory, 
both recent and remote, was fully intact.  After examining 
the veteran, the diagnosis was histrionic personality 
disorder.  The examiner also indicated that the veteran 
appeared to have a depressive disorder, although he did not 
appear depressed, but rather angry and hostile.  The anger 
present was more striking clinically.  The examiner concluded 
that a GAF of 61 to 70 was appropriate, and that the veteran 
was able to perform basic daily living tasks and maintain 
social contacts.  He was also able to sustain concentration 
and attention, remember and understand instructions, but 
would have difficultly relating appropriately to coworkers 
and supervisors because of symptoms related to his 
personality disorder.  

In a June 2004 statement, the veteran indicated that in May 
2003, he had been medically removed from work due to a 
doctor's order after his back injury.  He indicated that he 
never did return to his chosen career and was subsequently 
fired "under a company policy of no more than 6 months off 
after a surgery."  He indicated that he honestly believed he 
could not work "due to how messed up I am from pain, anger, 
depression, memory loss and concentration loss."  He 
indicated that "I also suffer from a panic attack stemming 
from a recurring nightmare involving intense pain in an 
operating theatre."  The veteran indicated that he believed 
he was entitled to unemployability benefits "based on the 
loss of my career through no fault of my own."  

VA clinical records dated from May 2004 to January 2006 show 
that the veteran received treatment for various disabilities, 
including chronic pain disorder, status post back surgery, as 
well as GERD, bipolar disorder, and substance abuse.  In May 
2004, the veteran was treated for an exacerbation in his 
bipolar disorder after he considered suicide.  In July 2004, 
the veteran complained of panic.  He requested an increase in 
his medications.  In August 2004, the veteran claimed that he 
was on the edge of panic most of the time.  He indicated that 
he believed his pain medication had affected his memory.  The 
impression was bipolar II, mixed mood.  Later that month, the 
veteran underwent Wechsler Memory testing.  The results show 
that the veteran's memory had declined.  The examiner 
concluded that the veteran had a severe impairment in memory 
for new learning.  At a psychiatric evaluation in August 
2004, the veteran was casually attired and his speech was 
regular.  His affect had a good range and his thought process 
was goal directed. There were no delusions or psychoses.  
There was no suicidal or homicidal ideation.  The veteran was 
alert and oriented.  He complained of memory problems.  The 
diagnosis was bipolar, mixed, in remission.  A GAF of 55 was 
assigned.  

Additional VA clinical records show continued treatment for 
several conditions, such as chronic pain, hyperlipidemia, 
gastroesophageal reflux disease and depression.  In January 
2005, the veteran was seen by a VA psychiatrist.  The veteran 
reported that his recent vacation had been a disaster because 
his stepfather had been irritable.  He also described 
continued problems with anger.  On the other hand, the 
veteran indicated that his relationship with his spouse and 
son had improved.   The diagnosis was bipolar disorder, 
mixed.  A GAF score of 50 was assigned.  In September 2005, 
the veteran requested a note from his doctor stating that he 
could ride his motorcycle for mental health purposes.  The 
doctor assented.  In November 2005, the veteran reported that 
he was obsessing about the loss of his job.  He indicated 
that he thought of about suicide, but would not follow 
through before a court date in January related to his lawsuit 
over his workers' compensation.  Also in November 2005, the 
veteran indicated that he wanted a note made in his chart 
that he put his motorcycle away due to pain.  

At his May 2006 Board hearing, the veteran testified that he 
had worked in aviation during service and for 13 years 
thereafter.  He indicated that he was an FAA certified 
mechanic and avionics specialist.  The veteran indicated that 
his career came to an abrupt end after his back injury.  He 
indicated that he felt unable to return to this career path, 
as "you cannot work on aircraft taking pain pills."  
Transcript at page 15.  The veteran indicated that he had no 
other training to pursue a different career path.  

Following the hearing, the veteran submitted records from his 
employer noting that the veteran had been awarded long term 
disability payments of 2/3 his total salary, effective in 
November 2003.  He argued that his claim for a total rating 
based on individual unemployability due to service-connected 
disability should be granted as he had been awarded benefits 
from SSA due to his low back disability and his mood 
disorder.  In a May 2007 statement, the veteran's physician 
indicated that there is no reasonable probability that the 
veteran's disabled condition would ever improve.  

In January 2007, the veteran underwent VA psychiatric 
examination at which he reported that he lived with his 
spouse and that their marriage was in its 29th year.  His son 
also lived with them.  The veteran indicated that for leisure 
activities, he watched television and enjoyed marksmanship.  
His spouse described the veteran as "moping around the house 
during the day."  The examiner reviewed the veteran's claims 
folder and VA medical records, noting that he had had 26 
mental health clinic visits since January 2004, with GAF 
scores ranging from 48 to 65.  The examiner indicated that 
the veteran's depression had not affected his activities of 
daily living, although his physical condition had caused 
significant restriction.  Memory, both recent and remote, was 
intact, although the examiner noted that he had some 
concentration problems.  After examining the veteran and 
reviewing the claims folder, the examiner's diagnoses 
included major depressive disorder, chronic.  A GAF of 52 was 
assigned indicating moderate symptoms.  The examiner 
indicated that the veteran's depression had caused some 
constriction in social relationships and family role 
functioning.  It was noted that the veteran had not had 
problems with work performance secondary to depression in the 
past.  The examiner concluded that it was not possible to 
state that the veteran's service-connected psychiatric 
disorder would cause total occupational impairment in and of 
itself.  There was sufficient information to indicate that 
the major depression did cause impairment in thinking and 
family relationships and work and mood.  It would not be easy 
for the veteran with his present depressed mood to be able to 
be very effective in seeking employment, although if the 
depression existed and the other physical impairments did 
not, it was possible he could find gainful employment.  He 
concluded that the veteran's depression contributed to a 
moderate degree to his ability to be employed and that the 
depression alone did not render him unemployable.

In a February 2008 letter, the veteran's spouse described the 
difficulties she and the veteran had faced since he had 
injured his back at work.  She indicated that he was in 
constant pain and had to use morphine just to get out of bed 
and walk the dogs.  She indicated that he spent most days 
watching TV.  There were only a few days monthly where they 
could get out of the house to have lunch and go shopping.  On 
a really good day, they were able to spend one hour target 
practicing.  The veteran's spouse also indicated that the 
veteran's pain affected his mental condition.  She indicated 
that the veteran suffered from panic attacks and was on a 
very long list of medications.  She indicated that she had 
had to start working part-time in order to pay the bills 
since the veteran was fired from his job.  

In a May 2008 statement, the veteran indicated that he was 
unable to work due to chronic pain and a severe mood 
disorder.  

Additional VA clinical records, dated from January 2006 to 
May 2008 show that the veteran received continued treatment 
for numerous disabilities, including bipolar disorder and 
back pain.  During a visit in the mental health clinic in 
October 2006, the veteran reported that his psychiatric 
symptoms had been unchanged.  He was still irritable and had 
limited activities due to his back injury.  The assessment 
was bipolar disorder, mixed, and the examiner assigned a GAF 
score of 50.  In May 2007, the veteran reported that he was 
feeling well, although he was experiencing increased pain as 
he had worked out much more than usual.  The examiner 
recommended a quality mattress and continued regular 
exercise.  During a visit to the mental health clinic in June 
2007, after examining the veteran, the examiner diagnosed 
major depressive disorder.  A GAF score of 65 was assigned.  
In September 2007, the examiner indicated that the veteran's 
major depressive disorder was in resolution.  In December 
2007, the veteran reported severe chronic pain.  He indicated 
that he had recently fallen on the ice and was experiencing 
increased back pain.  The impression was chronic pain and the 
veteran's morphine was increased.  In February 2008, it was 
noted that the veteran's depression had flared.  The 
assessment was recurrent major depressive disorder, moderate.  
A GAF score of 50 was assigned.  The veteran began 
counseling.  During a session in February 2008, the veteran 
reported that he used to be happy go lucky but that his back 
pain had changed that state.  He indicated that he now had 
fear of the unknown, high anxiety, and sleep problems.  He 
indicated that he rode his motorcycle, despite the pain, for 
relaxation.  The assessment was major depressive disorder, 
moderate.  Subsequent records show continued counseling.  

The veteran underwent VA medical examination in May 2008.  On 
examination, the veteran reported that he was last employed 
in the aviation industry doing avionics and installation.  He 
indicated that he had held that position for 13 years and had 
lost no significant time from work nor had he suffered from a 
decrease in productivity until 2002, when he sustained an on-
the-job back injury.  He indicated that he underwent back 
surgery in August 2003 and had been unable to return to work 
since that time.  He indicated that he was let go in January 
2004.  The examiner noted that the veteran described no lost 
time from work due to his bilateral knee disabilities, nor 
the conditions associated with his right inguinal hernia 
repair, including right femoral neuropathy.  Rather, 
throughout the course of the examination, the veteran 
described primarily problems and limitations related to his 
low back condition and bilateral lower extremity 
radiculopathy.  The examiner indicated that it was difficult 
to tease out functional limitations due solely to the 
veteran's service-connected disabilities, although he noted 
that the veteran described functional limitations to lifting, 
straining, pushing or pulling that would be related to his 
hernia repair in 1996.  Additionally, he noted that the 
veteran would have some degree of functional limitations due 
to prolonged ambulation standing, weight bearing, kneeling, 
squatting, bending, carrying or crawling due to his service-
connected knee disabilities.  With respect to the veteran's 
service-connected psychiatric disability, the examiner 
referred to the January 2007 VA psychiatric examination.  


Applicable Law

Disability ratings are based, as far as practicable, on the 
average impairment of earning capacity attributable to 
specific injuries or diseases.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1 (2008).  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  

However, a total disability rating may be assigned, where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disability; provided that, in pertinent 
part, if there is only one such disability, the disability 
shall be rated at 60 percent or more, and that, if there are 
two or more disabilities, there shall be at least one 
disability rated 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) 
(2008).  

Where these percentage requirements are not met, entitlement 
on an extraschedular basis may be considered when the veteran 
is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  See 
38 C.F.R. §§ 3.321(b), 4.16(b) (2008).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2008).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age or intercurrent disability.  38 C.F.R. §§ 
3.341, 4.19 (2008).  In evaluating total disability, full 
consideration must be given to unusual physical or mental 
effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2008).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).


Analysis

The veteran seeks a total rating based on individual 
unemployability due to service-connected disabilities.  He 
argues that he is unable to work due to his service-connected 
disabilities.  

A review of the record shows that service connection is 
currently in effect for mood disorder due to chronic pain 
with depressive features, rated as 50 percent disabling; 
right femoral neuropathy associated with right inguinal 
hernia repair, rated as 30 percent disabling; nonspecific 
ligamentous strain of the left knee with bursitis, rated as 
10 percent disabling; nonspecific ligamentous strain of the 
right knee with bursitis, rated as 10 percent disabling; 
residuals of a right inguinal hernia repair, rated as 10 
percent disabling; and a tender scar from hernia repair, 
rated as 10 percent disabling.  The veteran's combined 
disability rating is 80 percent.

Based on the foregoing, the veteran meets the minimum 
percentage requirements for a total disability rating based 
upon individual unemployability under 38 C.F.R. § 4.16(a).  
Thus, the next question for consideration is whether the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.  
See 38 C.F.R. § 4.16(a) (2008).  After carefully reviewing 
the record, the Board finds that although the veteran's 
service-connected disabilities place significant limitations 
on his employment, these limitations are not such as to 
render him unable to secure and follow a substantially 
gainful occupation.  

A review of the record shows that the veteran has experience 
and training in the field of avionics.  He worked for a 
private aviation company from May 1991 to May 2003.  Prior to 
that time, he worked in avionics on active duty.  The record 
also shows that the veteran is a high school graduate and 
reports that he has completed between two and three years of 
college.  

As discussed above, the veteran has neither engaged in nor 
sought gainful employment since May 2003, when he sustained 
an injury to his back.  Prior to his back injury, however, 
the veteran was gainfully employed on a full-time basis 
despite his service-connected disabilities.  The medical 
evidence of record consistently shows that although the 
veteran's service-connected disabilities limit his 
employment, they do not render him unemployable independent 
of his nonservice-connected low back disability.  

For example, during a March 2004 VA psychiatric examination, 
the veteran acknowledged that prior to being fired from his 
avionics job in January 2004, he had not lost work due to 
psychiatric symptoms.  After examining the veteran, the 
examiner noted that the veteran's psychiatric disability had 
not caused him to be unemployable in the past, nor did it 
render him unemployable currently.  

Similarly, at VA neurological and general medical 
examinations in March 2004, after examining the veteran and 
reviewing the claims folder, the examiners indicated that the 
veteran's service-connected bilateral knee and inguinal 
hernia disabilities would not prevent him from performing 
most types of employment.  

At a January 2007 VA psychiatric examination, the examiner 
again concluded that the veteran's service-connected 
psychiatric disorder did not cause total occupational 
impairment in and of itself.  Rather, he concluded that the 
veteran's depression contributed to a moderate degree to his 
ability to be employed.

Additionally, at a VA medical examination in May 2008, the 
examiner noted that the veteran described no lost time from 
work due to his bilateral knee disabilities, nor the 
conditions associated with his right inguinal hernia repair, 
including right femoral neuropathy.  Rather, throughout the 
course of the examination, the veteran described primarily 
problems and limitations related to his low back condition 
and bilateral lower extremity radiculopathy.  The examiner 
indicated that the veteran did describe functional 
limitations secondary to his service-connected disabilities 
which would result in some degree of functional limitations.  

In summary, the Board finds that none of the medical evidence 
of record establishes that his service-connected 
disabilities, independent of his nonservice-connected low 
back disability, render him unable to secure or follow a 
substantially gainful occupation.  

The Board has considered the statements of the veteran and 
his spouse to the effect that he is unable to work due to 
disability.  While sympathetic to the veteran and his family, 
because the record does not establish that they possess a 
recognized degree of medical knowledge, they lacks the 
competency to provide evidence that requires specialized 
knowledge, skill, experience, training or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board has considered that the veteran has been awarded 
disability benefits from SSA.  However, records from SSA 
clearly indicate that various nonservice-connected 
disabilities, including personality disorder, degenerative 
disc disease, status post lumbar fusion, and failed back 
syndrome, contribute to his disability.  Thus, while the 
Board has carefully considered these records, it finds that 
they are not indicative that the veteran's service-connected 
disabilities, in and of themselves, prevent him from securing 
and following a substantially gainful occupation.  Again, 
because only the impact of the veteran's service-connected 
disabilities may be considered in determining his eligibility 
for a total rating based on individual unemployability due to 
service-connected disabilities, the impact of his low back 
disability and other nonservice-connected disabilities on his 
employability may not be considered.

In short, the Board finds that the veteran's service-
connected disabilities, while significantly limiting, do not 
render him unable to secure or follow a substantially gainful 
occupation.  Again, the Board does not discount the 
significant effect that the service-connected disabilities 
have on the veteran's employability; however, this limitation 
is adequately compensated by the currently schedular ratings.  
See Moyer v. Derwinski,  2 Vet. App. 289, 293 (1992); see 
also Van Hoose, supra.

In reaching this decision, the Board notes that in claims for 
a total rating based on individual unemployability, 
extraschedular consideration applies only to those claims 
that do not meet the percentage standard set forth in 38 
C.F.R. § 4.16(a).  As has been discussed above, the veteran's 
service-connected disabilities meet the threshold requirement 
of 38 C.F.R. § 4.16(a).  As such, consideration of 38 C.F.R. 
§ 4.16(b) is not warranted.  See Stevenson v. West, 17 Vet. 
App. 91 (1994); see also Beaty v. Brown, 6 Vet. App. 532 
(1994) (noting that section 4.16(b) of title 38, Code of 
Federal  Regulations, provides a discretionary authority for 
a TDIU rating in cases where § 4.16(a) does not apply).  


ORDER

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities is 
denied.  




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


